DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “The secondary electrodes 120 are arranged such that their cross-sections form a honeycomb pattern…” of [0038] is unclear because “The secondary electrodes 120” appears to use the wrong label (i.e., 120) for the secondary electrodes.  
Appropriate correction is required.

Claim Objections
Claims are objected to because of the following informalities:
In claim 1, (i) “each of the primary electrodes” should read –each of the plurality of primary electrodes--, (ii) “each of the secondary electrodes” should read –each of the plurality of secondary electrodes--, (iii) “the primary electrodes” should read –the plurality of primary electrodes--, (iv) “the upper field redistribution layer” should read –the doped upper…layer--, (v) “the lower field redistribution layer” should read –the doped lower…layer--, (vi)  “the depletion layer” should read –the doped depletion layer--, (vii) “the secondary electrodes” should read –the plurality of secondary electrodes--, (viii)  “the upper doping layer” lacks proper antecedent basis in the claim and it appears it should read –the doped upper field redistribution layer--, (ix) “a resulting electric field near the (lacks proper antecedent basis) primary electrode” should read –a resulting electric field near each primary 
In claims 2, 4-5 and 10, “each of the primary electrodes” should read –each of the plurality of primary electrodes--.
In claims 3 and 12, “the depletion layer” should read –the doped depletion layer--.
In claims 6, 9, 11 and 14,  (i) “the secondary electrodes” should read –the plurality of secondary electrodes--, and, (ii) “the primary electrodes” should read –the plurality of primary electrodes--.
In claim 7, “the cross-section of the primary electrode” lacks proper antecedent basis and it appears it should read –a cross-section of a corresponding primary electrode--, “a cross-section of a primary electrode of the plurality of primary electrodes-- or similar such that it is clear the claimed primary electrode is part of the plurality thereof.
In claim 15, (i) “the primary electrodes” should read –the plurality of primary electrodes--, (ii) “resistive (poly-silicon) tracks” is unclear since parentheses in a claim are limited to reference characters per MPEP § 608.01(m); the examiner suggests --resistive poly-silicon tracks--
The changes are required for clarity and/or consistency the language used. Appropriate correction is required.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the objections set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to disclose or suggest each of the secondary electrodes comprises a semiconductor material of a second doping type, the primary electrodes and the secondary electrodes are configured such that: a cross-section of each primary electrode is surrounded, in the first plane, by one or more .
Moussy (US 20190198701 A1) discloses a single-photon avalanche diode (SPAD) array (Figs. 2 and 5) comprising: a silicon substrate (201, “semiconductor substrate 201, for example, made of silicon”, [0035]); a plurality of primary electrodes (203), wherein: each of the primary electrodes comprises a semiconductor material of a first doping type (N-type, [0036]), each of the primary electrodes extends in the silicon substrate in a first direction (vertical), and each of the primary electrodes has a rotationally symmetric (circular) cross-section in a first plane perpendicular to the first direction (Fig. 5, [0062]); and a plurality of secondary electrodes (213, a plurality per [0062]), wherein: each of the secondary electrodes comprises a semiconductor material of a second doping type (P+, [0042]), and each of the secondary electrodes extends parallel to the primary electrodes in the silicon substrate (Fig. 2), wherein the silicon substrate further comprises: a doped upper field redistribution layer (205, P-); a doped lower field redistribution layer (207, P-); and a doped depletion layer (remainder of 201 doped as P) arranged between the upper field redistribution layer and the lower field redistribution layer (Fig. 2), wherein the primary electrodes (203) extend from the upper field redistribution layer (205), through the depletion layer (201), and into the lower field redistribution layer (207) of the silicon substrate (Fig. 2), wherein the secondary electrodes (213, [0062]) extend from the upper doping layer (205) and at least into the depletion layer (201, Fig. 2); and based on doping concentrations of the upper field redistribution layer (P-, 205), the lower field redistribution layer (P-, 207), and the depletion layer (P, 201, “5*1016 to 7*1017 atoms/cm3”. [0046]), when a sufficiently high reverse potential (Fig. 2) is applied between each primary electrode (with V+) and the at least one neighboring secondary electrode (with V-): a resulting electric 
Moussy fails to disclose or suggest the primary electrodes and the secondary electrodes are configured such that: a cross-section of each primary electrode is surrounded, in the first plane, by one or more cross-sections of at least one neighboring secondary electrode, a remaining bulk silicon volume between the primary electrode and the at least one neighboring secondary electrode is depleted, and, the primary electrodes are electrically isolated due to one or more potential barriers formed by the plurality of secondary electrodes as recited within the context of claim 1.
Teva et al. (US 20190051772 A1) a single-photon avalanche diode (SPAD) array (Figs. 1-2 and an array per [0032]) comprising: a silicon substrate (1, “semiconductor body 1, which may be silicon”); a plurality of primary electrodes (4/5), wherein: each of the primary electrodes comprises a semiconductor material of a first doping type (“doped region 5”), each of the primary electrodes extends in the silicon substrate in a first direction (vertical), and each of the primary electrodes has a rotationally symmetric cross-section (circular) in a first plane perpendicular to the first direction (Fig. 2); and a plurality of secondary electrodes (3), wherein: each of the secondary electrodes comprises a metal (“The anode terminal 3 and the cathode terminal 4 may be formed by plugs, which may comprise a metal, for instance”, [0030]), and each of the secondary electrodes extends parallel to the primary electrodes in the silicon substrate (Fig. 1), wherein the silicon substrate further comprises: a doped upper field redistribution layer (12); a doped lower field redistribution layer (10); and a doped depletion 
Teva et al. fails to disclose or suggest each of the secondary electrodes comprises a semiconductor material of a second doping type, a remaining bulk silicon volume between the primary electrode and the at least one neighboring secondary electrode is depleted, and, the primary electrodes are electrically isolated due to one or more potential barriers formed by the plurality of secondary electrodes as recited within the context of claim 1 and in combination with the other limitations of the claim.

Conclusion
This application is in condition for allowance except for the formal matters identified above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/               Primary Examiner, Art Unit 2894